Title: To Thomas Jefferson from Lister Asquith, 7 September 1785
From: Asquith, Lister
To: Jefferson, Thomas


Please your Excellency Sir
St. Pauls Prison Sep. 7th. 1785
At last our unhappy sentence is passed, our Vessel and Cargo condem’d and we are condem’d to pay 6000 Livres, a sum it is impossible for us to raise being in a strange Country. Hope for the Almightys sake you will take our unfortunate cause in Hand. We are condem’d to the Gallies for a crime we are innocent of and our families now will perish for want of us. For gods sake do your utmost for us as we are so distressed here for the Thoughts of our poor Innocent Families and as we are ruined and our families  starving, please to exert yourself as far as lies in your power to serve us and we shall never be able to express our thankfulness to you, so remain Your most obedient Servts.,

Lister Asquith


Please to excuse bad writing and errors as I am so distracted. Please to direct the Letters to the care of Mr. Pecrel L’ainé Roscoff. For Christs sake consider our poor starving Families and the injustice of our Case, as they cannot prove any thing and we are condem’d for a crime we are innocent of. The Whole Affair I sent to you by Capt. De Ville. O what injustice. For gods sake Sir protect us from their Villainous usage if possible.

